ON SHOW CAUSE ORDER
BLANCHE, Judge.
Judgment was rendered by the trial court on November 28, 1969, dismissing plaintiff’s suit at plaintiff’s costs. Thereafter he filed a motion for an appeal and the order signed by the trial judge granted plaintiff-appellant a suspensive and devolutive appeal returnable to this court on the 9th day of February, 1970, on furnishing bond of $150. After the record was lodged here, it was noted that the suspensive appeal bond was not timely filed and we directed appellant to show cause why his appeal should not be dismissed.
While the record reveals that the appeal bond was not timely filed for the purposes of taking a suspensive appeal, the appeal bond was filed on January 23, 1970, and thus within the time provided for the taking of a devolutive appeal in accordance with the provisions of LSA-C.C.P. art. 2087.
Accordingly, the rule issued herein to show cause why this appeal should not be dismissed is recalled and set aside.
It is ordered that defendants’ motion to dismiss is granted as to the suspensive appeal taken herein by plaintiff but denied as regards plaintiff’s devolutive appeal.
It is further ordered that this appeal be maintained as a devolutive appeal only.
Rule recalled and set aside, motion to dismiss granted as to suspensive appeal but denied as to devolutive appeal, and devolu-five appeal maintained.